Orton, J.
By a proper construction of sec. 110, ch. 18, R. S. 1858, in connection with secs. Ill and 113, interest at the rate of twelve per cent, per annum should be computed on delinquent taxes from the first day of January previous to the making out of the delinquent list by the county treasurer, as required by sec. Ill; and until such list is made, such rate of interest will run until payment. Interest at that rate should have been computed upon the taxes found by the circuit court in this case to be valid, from the first day of January, 1875, to the time of the judgment.
•It is also quite clear that by sec. 2, cb. 26, Laws of 1861, tbe five per cent, as collector’s fees, and returned with tbe delinquent taxes, should have been included in tbe amount of the judgment.
The respondent offered in evidence the following certificate, as the only authority to the town clerk of the town of Germantown, for the levying of the district-school tax of District No. One: “At the annual school meeting in 3874,the 29th day of September, voted, to raise three hundred dollars for teachers’ salaries, in building a woodshed, and all incidental expenses during the year.” .Signed “'William Koehler, Dist. Clerk.” No other certificate as such authority was offered by either party, and the presumption is that no other certificate is in existence or was ever made.
This certificate is in no respect in compliance with sec. 1, ch. 81, Laws of 1869, and conferred no authority whatever upon the town clerk to levy said tax. Matteson v. Rosendale, 37 Wis., 254; Blodgett v. Hitt, 29 id., 171. This tax was very properly held by the circuit court to be void.
*632In respect to the road-district tax, it appears from the bill of exceptions that the respondent offered in evidence the road warrant, in which was entered the total valuation of both the real and personal property of the respondent, at the sum of $22,318.00, and the road tax at the sum of $66.95, being three mills on the dollar of such total valuation; and the respondent also offered in evidence the tax roll of that year, showing the delinquent road-district tax of the respondent to be the sum of $46.95 on the valuation of his real estate, of the amount of $6,041.00. The tax at three mills on the dollar on this amount would be only the sum of $18.12.
This discrepancy is urged by the respondent as showing the defect and irregularity of this tax. This objection might prevail if no other provision of law on this subject existed, except that found in the second subdivision of sec. 25, ch. 19, R.. S. 1858; but sec. 1, ch. 14, Laws of 1872, provides for another assessment when the first is deemed insufficient by the overseer of highways, “ not exceeding the rate of seven mills to the dollar.” The amount of $46.95 is within this limit; and it must be presumed that what might be done within this power, was done by the overseer, in the absence of any proof to the contrary; and it was incumbent upon the respondent, when alleging defects and irregularities in the proceedings, to invalidate the tax, to prove them. On the evidence presented, the circuit court should have held this tax to be valid.
In cases in equity, the matter of costs is in the discretion of the court; and there was no abuse of discretion by the circuit court in requiring the appellants to pay the respondent’s costs, after having found a large part of the taxes complained of invalid. Sec. 40, ch. 133, N. S. 1858; Kreitz v. Frost, 55 Barb., 474.
This disposes of all the questions raised by the exceptions.
By the Court.— The judgment is reversed, and the cause remanded with directions to the circuit court to render judgment according to this opinion.